DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 30 June 2021.
Claims 1, 2, and 9 have been amended.
Claims 1-15 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 June 2021 was filed after the mailing date of the Final Rejection on 30 March 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 30 June 2021 was filed after the mailing date of the Final Rejection on 30 March 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 2 September 2021 2021 was filed after the mailing date of the Final Rejection on 30 March 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 30 June 2021 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to claim 1, the Applicant argues on page 10 of their response, “As amended, claim 1 recites several aspects in an ordered combination, including specific user interface elements combined with multi-factor confirmation of user input, that provide a specific implementation to aid a user in scheduling the collection and delivery of physical goods. Thus, recited in the particular order, it is respectfully argued that claim 1 amounts to significantly more than the underlying abstract idea.”  The Examiner respectfully disagrees with the Applicant’s interpretation with regards to the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, 
The Applicant continues on page 11 of their response, “As amended, claims 2 and 9 recite several aspects in an ordered combination, including specific user interface elements combined with a determination of potential users capable of fulfilling a pick-up request, that provide a specific implementation to aid a user in scheduling the collection and delivery of physical goods. Thus, recited in the particular order, it is respectfully argued that claims 2 and 9 amount to significantly 

Applicant’s arguments with respect to claim 1, and the new amendment with regards to sending a confirmation request to a user to confirm a recipient information, and displaying delivery information on the display have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant's arguments filed 30 June 2021 with regards to claim 2, and in particular, rendering a user interface prompting a user to input delivery data, and identifying a second user that is available based on the received data have been fully considered but they are not persuasive.

With respect to claims 2 and 9, the Applicant argues on pages 12 and 13 of their response, “Turning next to the rejection of claims 2-4, 7-11, and 14-15 as being unpatentable under §103 over McSweeney in view of Gorlin (US 2016/0119496), Parris (US 2015/0100514), and Wilke et al. (US 2013/0146656), independent claim 2 has been amended to clarify the claimed invention over the cited art. Claim 2, requires, in part, that receiving an electronic request for a pick-up comprises rendering a user interface prompting the first user to input delivery data including the first geographic location and a second geographic location, and wherein the user interface includes an indication of the first and second geographic locations, and receiving, responsive to the input by the first user the delivery data from the first user. Claim 2 has also been amended to require, in part, that responsive to receiving the electronic request including the delivery data, at least one second user is identified by querying available users and selecting at least one available user based on the delivery data input by the user. No combination of McSweeney, Gorlin, Parris, and Wilke discloses these requirements of claim 2.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record and the broadest reasonable interpretation of the claimed invention.  First, receiving the electronic request comprises: rendering, on the first user computing device, a user interface prompting the first user to input delivery data including the first geographic location and a second geographic location, and wherein the user interface includes an indication of the first geographic location and the second geographic location; receiving, by the user interface of the first user computing device, the delivery data from the first user; receiving, by the computerized collection and delivery management platform, and responsive to the input by the first user, the delivery data from the first user; responsive to receiving, from the computerized collection and delivery management platform, the electronic request including the delivery data, identifying at least one second user of the collection and delivery management platform capable of fulfilling the pick-up request; wherein identifying the at least one second user comprises: querying, by the computerized collection and delivery management platform, available users; and selecting at least one available user based on the delivery data input by the user.”  With regards to this first emphasized section, it is noted that Parris states in paragraph 38, 
“In one embodiment, as indicated in Block 400 of FIG. 4, the process may begin with the enrollment/registration of one or more customers (e.g., consignors and/or consignees) for a customer pickup, delivery, and/or returns program. A customer (e.g., consignor or consignee) may be an individual, a family, a company, an organization, an entity, a department within an organization, a representative of an organization and/or person,  To register, a customer (e.g., a customer or customer representative operating a consignee computing device 110 or consignor computing device 120) may access a webpage or portal of a carrier, such as United Parcel Service of America, Inc. (UPS). For instance, as shown in FIGS. 5 and 6, the carrier system 100 may transmit a webpage that provides the customer with an option of logging into a customer account or enrolling/registering for a customer pickup, delivery, and/or returns program.”
Parris continues in paragraph 39: 
“In one embodiment, as part of the enrollment/registration process, the customer (e.g., operating a consignee computing device 110 or consignor computing device 120) may be requested to provide biographic and/or geographic information by the carrier system 100 (e.g., via the registration module 270). For instance, the customer may provide the customer's name, such as a first name, a last name, a company name, an entity name, and/or an organization name. The customer (e.g., consignor or consignee) may also provide any aliases associated with the customer. For instance, if the customer (e.g., consignor or consignee) were an individual named Joseph Brown, the customer (e.g., consignor or consignee) may provide Joe Brown or Joey Brown as aliases. The customer (e.g., consignor or consignee) may also provide one or more addresses associated with the customer (e.g., street address, city, state, postal code, and/or country). For instance, Joseph Brown's 
Parris continues in paragraph 40,
“In one embodiment, once the carrier system 100 receives the necessary biographic and/or geographic information from the customer, the carrier system 100 may perform one or more validation operations. For example, the carrier system 100 may determine whether the primary address (and/or other addresses) in the specified country or postal code is eligible for a customer pickup, delivery, and/or returns program. The carrier system 100 may also determine whether the primary address (and/or other addresses) is valid, e.g., by passing the primary address through one or more address cleansing or standardization 
Parris continues in paragraph 115, 
“For unauthorized returns, the carrier system 100 may provide the ability to initiate returns via an interface (e.g., browser, dashboard, application) provided by the carrier. For example, as shown in FIG. 28, a customer (e.g., a customer or customer representative operating a consignee computing device 110 or consignor computing device 120) can initiate a return via a carrier returns portal/interface (e.g., browser, dashboard, application) in a variety of ways regardless of by whom or how the items were delivered to the customer--see FIG. 28. Via the carrier returns portal/interface (e.g., browser, dashboard, application), a customer (e.g., a customer or customer representative operating a consignee computing device 110 or consignor computing device 120) can input information regarding the return, which may include return attributes as described above with regard to authorized returns. Via the carrier returns portal/interface (e.g., browser, dashboard, application), the customer (e.g., a customer or customer representative operating a consignee computing device 110 or consignor computing device 120) can input or select addresses from his or her address book or from a list of consignors corresponding to the customer's profile.”
As shown and emphasized here, Parris has disclosed prompting a user for delivery data, including their address and the address of a destination of a return that is to be picked-up.  It is also noted, as emphasized here, the Parris has disclosed that upon receiving this information, this information is provided to a carrier arrangement service for planning the return process.  As such, Parris discloses, “rendering, on the first user computing device, a user interface prompting the first user to input delivery data including the first geographic location and a second geographic location, and wherein the user interface includes an indication of the first geographic location and the second geographic location; receiving, by the user interface of the first user computing device, the delivery data from the first user; receiving, by the computerized collection and delivery management platform, and responsive to the input by the first user, the delivery data from the first user; responsive to receiving, from the computerized collection and delivery management platform, the electronic request including the delivery data, identifying at least one second user of the collection and delivery management platform capable of fulfilling the pick-up request.”  Second, with regards to the second emphasized claim portion above, specifically the identifying available users to perform the return job, it is noted that McSweeney discloses this element.  In particular, McSweeney states in paragraph 96,
“In the system 61 shown, the control centre computer will preferably comprise a cloud based application that includes a database of all the a scheduling component that will optimize a collection and delivery itinerary, and a communication module for receiving goods and refuse collection requests and also information from collection vehicles operated by third party logistics operators. In use, the control centre computer will receive a good or refuse collection request from an individual in a household 63 through one of the methods described above and the control centre computer will collate the good or refuse collection request with good or refuse collection requests received from other individuals in other households 63. The control centre computer will determine which of the collection vehicles is most suited to carry out the collection according to the specification of the vehicle, the type of goods or refuse to be transported and the available time for the vehicle to carry out the collection and subsequent delivery. The control centre computer will thereafter send a collection itinerary to the collection vehicle with the addresses of a plurality of different households where goods or refuse must be collected and if desired, the delivery address(es) for the goods/refus
McSweeney continues in paragraph 97, 
“Of particular interest is the ability of the present invention to avail of the backhaul capacity of third party logistics providers such as, for example, An Post, the national postal service in Ireland, or Royal Mail, the national postal service in the United Kingdom. Other third party logistics operators such as DHL (Registered Trade Mark,.RTM.), UPS.RTM., FedEx.RTM. and the like could also participate in the method according to the invention to use some of their backhaul capacity. These third party logistics providers often have spare backhaul capacity however now they can use their facilities to collect goods or clean refuse from households. Furthermore, other third parties, not necessarily third party logistics operators could also be incorporated into the system and methods. For example, charities could be alerted of clothes pods or parcels that have been donated to them and the charities could be provided with information concerning the address of the household where the items are ready for collection.”
McSweeney continues in paragraph 98,
“For example, a mobile worker, such as a postal or courier van driver, is in a neighbourhood and his or her location is detected by use of location based software on that worker's smartphone device or another tracking device located in their van. The system is capable of detecting the presence of domestic or commercial collectible items within a given radius from the van driver's current position. These items will have been previously  The van driver's smartphone device is then updated, in real-time, with a schedule of items to collect and a map based sequential routing of which premises to visit for the purposes of collection.”
McSweeney continues in paragraph 100,
“Dry, clean waste material, being just one of these collectible categories, can be collected from the householder by exploiting the so-called `backhaul` capacity of the third party logistics operator whereby their vans or trucks are typically empty when they are ready to return to their depots. These materials can then be sold at the highest possible price for such commodity material on the basis that they are of the highest quality (it is accepted in the waste, recycling and reprocessing industries that domestically sorted waste material offers the highest quality of all available collection models). The third party logistics providers will also be able to collect various other household collectibles, in a highly cost effective manner when compared to the existing waste industry. This includes waste, charity donations, mail to be collected at the doorstep, items such as mobile devices for repair under warranty and `end-of-life` disposal for electrical or other goods.
As shown and emphasized here, McSweeney has disclosed the receiving of a return or pick-up request of items from a location, wherein upon receiving the delivery information, the system queries available carriers and selecting a carrier for the job.  Notably, the claimed invention does not disclose that the carriers respond to the query, nor does the claim refer to any specific rules used to identify available users, and instead, the claims merely refer to querying available users and selecting one for the delivery job.  Thus, the Examiner maintains McSweeney discloses the amended claim portion.  Therefore the Examiner maintains that this rejection is proper.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 

With respect to claim 1, the Applicant has amended the claim to state, “automatically sending, by the computerized system for the collection and delivery of goods, to the to the mobile computing device, a request confirming that the identified delivery data is correct, wherein the request confirming that the identified delivery data is correct causes the mobile computing device to render a user interface prompting the user to confirm the delivery data, and wherein the user interface includes an indication of the pick-up location, the item size, and the item quantity; receiving, by the computerized system for the collection and delivery of goods, user input, via the user interface of the mobile computing device, the user input confirming that the identified delivery data is correct.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  In particular, the Applicant’s original specification states in page 31 line 9 through page 32 line 13, “If the goods are recently purchased from a store and the requester has a receipt, he or she may use the receipt to provide some or all of the information needed by the system. For example, as shown in screenshot #17, the requester can use his or her mobile computing device, e.g., smartphone or the like, to take a picture of (or otherwise visually scan) the receipt of the goods’ purchase such that the system can process the resulting image of the receipt and process it to derive contextual information therefrom. In particular, the receipt of the goods’ purchase may be processed through a vision software program and then analyzed to identify specific information from the data derived. As shown in screenshots #17 through #19, the data from the receipt may be populated into fields within the UI, such that the SKU of the product or products is identified, and the details of these products is listed on the UI for the requester to confirm. As shown in screenshot #18, the goods can be identified with the product number (e.g., 134546578987) along with a product description (“LRG WOOD PLANKS”) along with a quantity per unit (1PC) along with any dimensional information (2x6FT), along with any other information, such as color or price. Importantly, the system analyzes the receipt to also determine a location of the store from which the goods were purchased, which can be used by the system to automatically determine the pick-up address of the goods. The processing of the information derived from the receipt can be controlled through algorithmic processing which can be gradually improved to analyze more information and different types of receipts and other documents. Once this information is populated into the system, the requester may edit the information accordingly or as needed. For example, as shown in screenshot #19, the requester may identify that the quantity of wood plans is 3, or that the size of a normal product is of a particular size. Other information may also be captured from the receipt and populated into the system, all of which is considered within the scope of the present disclosure. For example, the receipt may include a coupon or promotional indicator sending, by the computerized system for the collection and delivery of goods, to the to the mobile computing device, a request confirming that the identified delivery data is correct, wherein the request confirming that the identified delivery data is correct causes the mobile computing device to render a user interface prompting the user to confirm the delivery data, and … receiving, by the computerized system for the collection and delivery of goods, user input, via the user interface of the mobile computing device, the user input confirming that the identified delivery data is correct.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) visually analyzing a commercial receipt for the purchase of at least one item to optically recognize alpha-numeric characters on the at least one commercial receipt; uploading the recognized alpha-numeric characters on the commercial receipt into data fields of the computerized system for the collection and delivery of goods; identifying delivery data from the data fields, wherein the delivery data is associated with the collection and delivery and includes a pick-up location, an item size, or an item quantity; prompting a user to confirm identified delivery data is correct and receiving the confirmation; receiving pick-up time; communicating a request for collection and delivery of the at least one item, wherein the request includes at least a portion of the identified delivery data; and selecting a delivery provider based on delivery vehicle size, the item size, and item quantity.
The limitations of analyzing a commercial receipt for the purchase of an item to optically recognize alpha-numeric characters on the commercial receipt; uploading the recognized alpha-numeric characters on the commercial receipt into data fields of the computerized system for the collection and delivery of goods; identifying delivery data from the data fields, wherein the delivery data is associated with the collection and delivery and includes a pick-up location, an item size, or an item quantity; prompting a user to confirm identified delivery data is correct and 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite additional elements that apply or use the abstract idea with or by a particular machine.  The claims do not recite additional elements that amount to a transformation of an article from one state or thing into another.  The claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (camera, computerized system, processor, user interfaces) as tools to carry out the abstract idea.  In addition, the claim recites additional elements of specifying the claim is directed towards collecting and transporting goods, as well as specifying the information identified in data fields, which is merely a narrowing of the field of use.  Finally, the claim recites the additional elements of visually analyzing a receipt and extracting information, and sending and receiving requests/answers to and from a user, which is deemed extrasolution activity.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the claims recite the visually analyzing a receipt and extracting information contained within, which is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition)”).  In addition, the claims recite sending and receiving information and requests over a network, which is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”).  The claim is not directed towards patent eligible subject matter.

Claims 2-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a request from a first user through an application on a first user computing device for a pick-up of at least one item from a first location, by, prompting the first user to input delivery data including the first geographic location and a second geographic location, receiving the delivery data from the first user, receiving the delivery data from the first user; identifying at least one second user of the collection and delivery management system capable of fulfilling the pick-up request, by querying available users selecting at least one available user based on the delivery data input by the user; transmitting details of the pick-up request to an application on a second user computing device of the identified at least one second user, wherein a visual map of the first location is displayed on a user interface of the second user computing device; uploading at least one time-stamped, geo-located photograph of the at least one item to the application of the second user computing device; adding a code identifier to the photograph; and upon delivery of the at least one item from the first location to a second location by the at least one second user, validating delivery of the at least one item by the first user computing device through at least one code identifier, wherein the at least one code identifier is transmitted from the collection and delivery management system to the first user computing device.
The limitations of receiving a request from a first user for a pick-up of at least one item from a first location, by, prompting the first user to input delivery data including 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite additional elements that 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component 
The dependent claims, 3-8 and 10-15, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or significantly more than the abstract idea itself.  The claims further describe that a code is transmitted non-electronically, which is deemed merely a narrowing of the field of use by defining the form of communication, which does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea (claims 3 and 10).  In addition, the claims further recite that the format of a code, which is deemed merely a narrowing of the field of use by defining the form of communication, which does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea (claims 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over McSweeney (US 2014/0214697 A1) (hereinafter McSweeney), in view of Trandal (US .  

With respect to claim 1, McSweeney teaches:
Identifying, by at least one processor of the computerized system for the collection and delivery of goods, delivery data from the data fields (See at least paragraphs 15, 19, 20, 28, 91, and 95 which describe a user identifying delivery data in data fields, wherein the data is used to request a collection and delivery of items). 
Wherein the delivery data is associated with the collection and delivery and includes at least one of: a pick-up location, an item size, or an item quantity (See at least paragraphs 15, 19, 20, 28 91, and 95 which describe the data provided by a user as including the pickup address and quantity of items).
Responsive to receiving, from the mobile computing device, user input, communicating, by the computerized system for the collection and delivery of goods, to at least one delivery provider, a request for collection and delivery of the at least one item, wherein the request includes at least a portion of the identified delivery data (See at least paragraphs 15, 29, 30, 80, 91, 92, and 96 which describe communicating the request for collected and delivery to a service provider’s device, wherein the request includes the pickup address).

McSweeney discloses all of the limitations of claim 1 as stated above.  McSweeney does not explicitly disclose the following, however Trandal teaches:
Visually analyzing, with a camera of a mobile computing device, at least one commercial receipt for the purchase of at least one item to visually optically recognize and capture alpha-numeric characters on the at least one commercial receipt, wherein the at least one item is a physical good; automatically uploading the visually optically recognized and captured alpha-numeric characters on the at least one commercial receipt into data fields of the computerized system for the collection and delivery of goods; identifying, by at least one processor of the computerized system for the collection and delivery of goods, delivery data from the visually optically recognized and captured alpha-numeric characters in the data fields, wherein the delivery data is associated with the collection and delivery and includes: an item size and an item quantity (See at least paragraphs 90, 92, 107, 118, 119, and 127 which describe a user using a camera on their phone to image a receipt, wherein item information and address information is extracted from the receipt using OCR techniques, and wherein the information is put into a website to request delivery.  Additionally, see at least paragraphs 111, 118, and 121 which describes identifying information read from receipts, wherein the information includes item price, quantity, size of the items, item description, time/date of purchase).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is 

The combination of McSweeney and Trandal disclose all of the limitations of claim 1 as stated above.  McSweeney and Trandal do not explicitly disclose the following, however Lettieri teaches:
In response to receiving, from the mobile computing device, the delivery data, communicating, by the computerized system for the collection and delivery of goods, to at least one delivery provider, a request for collection and delivery of the at least one item, wherein the request includes at least a portion of the identified delivery data, and wherein the request further comprises selection of the at least one delivery provider based on a delivery vehicle size, the selection automatically determined by the item size and item quantity derived from the delivery data from the data fields (See at least paragraphs 128, 132, 134-136, 210, 214-219 which describe receiving item information for pickup and delivery, wherein the information includes item category, item weight, item size, item material, and images of the 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is provided to a deliverer of McSweeney, with the system and method of a user using a camera on their phone to image a receipt, wherein item information, item quantity, item size, and address information is extracted from the receipt using OCR techniques, and wherein the information is put into a website to request delivery of Trandal, with the system and method of receiving item information for pickup and delivery, wherein the information includes item category, item weight, item size, item material, and images of the items, wherein this information is used to select a hauler from a list of haulers, and wherein the haulers are restricted based on their vehicle size and item restrictions of Lettieri.  By restricting haulers that will pick-up and deliver items from locations based on the item information received, a delivery system will predictably ensure that the most efficient delivery process will be followed, and that haulers are actually capable of completing the hired jobs.

The combination of McSweeney, Trandal, and Lettieri disclose all of the limitations of claim 1 as stated above.  McSweeney, Trandal, and Lettieri do not explicitly disclose the following, however Esposito teaches:
Automatically sending, by the computerized system, to the to the mobile computing device, a request confirming that the identified data is correct, wherein the request 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is provided to a deliverer of McSweeney, with the system and method of a user using a camera on their phone to image a receipt, wherein item information, item quantity, item size, and address information is extracted from the receipt using OCR techniques, and wherein the information is put into a website to request delivery of Trandal, with the system and method of receiving item information for pickup and delivery, wherein the information includes item category, item weight, item size, item material, and images of the items, wherein this information is used to select a hauler from a list of haulers, and wherein the haulers are restricted based on their vehicle size and item restrictions of Lettieri, with the system and method of a user using a mobile device to capture an image of a document, wherein a system identifies information on the document via an OCR technique and prompts the user if the identified information is correct, and wherein the 

The combination of McSweeney, Trandal, Lettieri, and Esposito disclose all of the limitations of claim 1 as stated above.  McSweeney, Trandal, Lettieri, and Esposito do not explicitly disclose the following, however Cai teaches:
Automatically sending, by the computerized system for the collection and delivery of goods, to the to the mobile computing device, a prompt to a user device, wherein the prompt causes the mobile computing device to render a user interface; wherein the user interface includes an indication of the pick-up location, the item size, and the item quantity; receiving, by the computerized system for the collection and delivery of goods, user input, via the user interface of the mobile computing device, the user input communicating a desired pick-up time (See at least paragraphs 33 which describe a user requesting a delivery job, wherein the request includes times and locations of the pick-up and drop-off, item type, item weight, item size, item quantity, item value, and priority service level).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is provided to a deliverer of McSweeney, with the system and method of a user using a .

Claims 2-4, 7-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McSweeney in view of Gorlin (US 2016/0019496 A1) (hereinafter Gorlin), in view of Parris (US 2015/0100514 A1) (hereinafter Parris), and further in view of Wilke et al. (US 2013/0146656 A1) (hereinafter Wilke).

With respect to claims 2 and 9, McSweeney teaches:
Receiving, on a computerized collection and delivery management platform hosted on a centralized server, an electronic request from a first user through an application on a first user computing device for a pick-up of at least one item from a first geographic location (See at least paragraphs 15, 19, 20, 80, 91, 92, and 95 which describes a user requesting a collection and delivery of an item and a first location).
Responsive to receiving, from the computerized collection and delivery management platform, the electronic request including the delivery data, identifying at least one second user of the collection and delivery management platform capable of fulfilling the pick-up request (See at least paragraphs 15, 29, 30, 80, 91, 92, and 96 which describe identifying a deliverer capable of fulfilling the pickup and delivery request).
Wherein identifying the at least one second user comprises: querying, by the computerized collection and delivery management platform, available users; and selecting at least one available user based on the delivery data input by the user (See at least paragraph 96-100 which describe receiving a delivery/pick-up request for items, wherein the system queries available users and selects a user for the requested job).
Electronically transmitting details of the pick-up request to a software application on a second user computing device of the identified at least one second user, the second user computing device being a smartphone device, wherein a visual map of the first geographic location is visually displayed on a user interface of the 

McSweeney discloses all of the limitations of claims 2 and 9, as stated above.  McSweeney does not explicitly disclose the following, however Gorlin teaches:
Uploading a computer file containing the at least one time-stamped, geo-located photograph of the at least one item to the application of the second user computing device and to the centralized server (See at least paragraphs 122 and 146 which describe a user requesting pickup and delivery of an item, wherein a user uploads a photograph of the item being picked up along with the location and time, and provides the information to the deliverer’s device).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is provided to a deliverer of McSweeney, with the system and method of a user requesting pickup and delivery of an item, wherein a user uploads a photograph of the item being picked up along with the location and time, and provides the information to the deliverer’s device of Gorlin.  By providing a delivery service with a photograph of the item, along with a time and location stamp, a user would predictably be able to identify the exact item that needs to be collected for delivery, and would provide the most accurate information with 

The combination of McSweeney and Gorlin discloses all of the limitations of claims 2 and 9, as stated above.  McSweeney and Gorlin do not explicitly disclose the following, however Parris teaches:
Wherein receiving the electronic request comprises: rendering, on the first user computing device, a user interface prompting the first user to input delivery data including the first geographic location and a second geographic location, and wherein the user interface includes an indication of the first geographic location and the second geographic location; receiving, by the user interface of the first user computing device, the delivery data from the first user; receiving, by the computerized collection and delivery management platform, and responsive to the input by the first user, the delivery data from the first user (See at least paragraphs 39, 40, and 115 which describe displaying a user interface on a user device to receiving their address, a destination address, a request to deliver an item from one location to another, and providing this information to a carrier scheduler).
Upon delivery of the at least one item from the first geographic location to a second geographic location by the at least one second user, validating delivery of the at least one item by the first user computing device through at least one code identifier, wherein the at least one code identifier is transmitted from the collection and delivery management platform to the first user computing device (See at least paragraphs  102, 105, 106, and 120-122 which describe using a code identifier to 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is provided to a deliverer of McSweeney, with the system and method of a user requesting pickup and delivery of an item, wherein a user uploads a photograph of the item being picked up along with the location and time, and provides the information to the deliverer’s device of Gorlin, with the system and method of displaying a user interface on a user device to receiving their address, a destination address, a request to deliver an item from one location to another, and using a code identifier to validate a delivery, wherein the code is provided to all parties involved to verify the delivery of Parris.  By receiving delivery addresses, a carrier will predictably be able to plan for a delivery in the best manner.  In addition, by using a code identifier, a deliverer, shipper, and receiver can reduce the likelihood of fraud or theft from occurring, as a code identifier will be able to ensure that the correct item is collected and delivered.

The combination of McSweeney, Gorlin, and Parris discloses all of the limitations of claims 2 and 9, as stated above.  McSweeney, Gorlin, and Parris do not explicitly disclose the following, however Wilke teaches:
Uploading a computer file containing the at least one photograph of the at least one item to the application of the second user computing device and to the centralized server, wherein at the centralized server, at least one code identifier is 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is provided to a deliverer of McSweeney, with the system and method of a user requesting pickup and delivery of an item, wherein a user uploads a photograph of the item being picked up along with the location and time, and provides the information to the deliverer’s device of Gorlin, with the system and method of using a code identifier to validate a delivery, wherein the code is provided to all parties involved to verify the delivery of Parris, with the system and method of imaging an item for delivery, wherein an identifier for the item is determined and associated with the image in a database by a central server, wherein the information together is transmitted to a delivery device and recipient to confirm delivery of the item of Wilke.  By creating an identifier that is linked to an image of a delivery item, a central server will predictably be able to track a particular item out for delivery, as well as predictably allow for confirming the particular item was delivered to the correct recipient.

With respect to claims 3 and 10, the combination of McSweeney, Gorlin, Parris, and Wilke discloses all of the limitations of claims 2 and 9 as stated above.  In addition, Parris teaches:
Wherein the code identifier transmitted to the first user computing device is non-electronically communicated to the at least one second user (See at least paragraphs 102, 105, 106, and 120-122 which describe using a code identifier to validate a delivery, wherein the code is provided to all parties involved to verify the delivery, and wherein the requester receives the code identifier as a label).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is provided to a deliverer of McSweeney, with the system and method of a user requesting pickup and delivery of an item, wherein a user uploads a photograph of the item being picked up along with the location and time, and provides the information to the deliverer’s device of Gorlin, with the system and method of using a code identifier to validate a delivery, wherein the code is provided to all parties involved to verify the delivery, and wherein the requester receives the code identifier as a label of Parris, with the system and method of imaging an item for delivery, wherein an identifier for the item is determined and associated with the image in a database by a central server, wherein the information together is transmitted to a delivery device and recipient to confirm delivery of the item of Wilke.  By using a code identifier, a deliverer, shipper, and receiver can reduce the likelihood of fraud or theft from occurring, as a code identifier will be able to ensure that the correct item is collected and delivered.

With respect to claims 4 and 11, McSweeney/Gorlin/Parris/Wilke discloses all of the limitations of claims 2 and 9 as stated above.  In addition, Parris teaches:
Wherein the at least one code identifier is an alpha-numeric code (See at least paragraphs 102, 105, 106, 120-122, and figure 29 which describe using a code identifier to validate a delivery, wherein the code is provided to all parties involved to verify the delivery, and wherein the code is an alphanumeric code).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is provided to a deliverer of McSweeney, with the system and method of a user requesting pickup and delivery of an item, wherein a user uploads a photograph of the item being picked up along with the location and time, and provides the information to the deliverer’s device of Gorlin, with the system and method of using a code identifier to validate a delivery, wherein the code is provided to all parties involved to verify the delivery, and wherein the code is an alphanumeric code of Parris, with the system and method of imaging an item for delivery, wherein an identifier for the item is determined and associated with the image in a database by a central server, wherein the information together is transmitted to a delivery device and recipient to confirm delivery of the item of Wilke.  By using a code identifier, a deliverer, shipper, and receiver can reduce the likelihood of fraud or theft from occurring, as a code identifier will be able to ensure that the correct item is collected and delivered.

With respect to claims 7 and 14, McSweeney/Gorlin/Parris/Wilke discloses all of the limitations of claims 2 and 9 as stated above.  In addition, McSweeney teaches:
Wherein when the at least one item is an item of refuse, the second geographic location is a refuse disposal facility, wherein the refuse disposal facility is selected by the collection and delivery management platform (See at least paragraphs 10-12, 29, 30, 91, and 92 which describe the item being collected as being refuse, and it is being delivered to a disposal facility).

With respect to claims 8 and 15, McSweeney/Gorlin/Parris/Wilke discloses all of the limitations of claims 2 and 9 as stated above.  In addition, McSweeney teaches:
Wherein the at least one item is not a refuse item, the second geographic location is input by the first user on the first user computing device (See at least paragraphs 10-12, 29, 30, 91, and 92 which describe the item being collected as being non-refuse, and it is being delivered to a requested location).

Claims 5, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McSweeney, Gorlin, Parris, and Wilke as applied to claims 2 and 9 as stated above, and further in view of Trandal.

With respect to claims 5 and 12, McSweeney/Gorlin/Parris/Wilke discloses all of the limitations of claims 2 and 9 as stated above. McSweeney, Gorlin, Parris, and Wilke do not explicitly disclose, however Trandal teaches:
Wherein receiving the request from the application on the first user computing device for the pick-up of the at least one item from the first geographic location further comprises uploading data from at least one receipt corresponding to a commercial purchase of the at least one item (See at least paragraphs 90, 92, 107, 118, 119, and 127 which describe a user using a camera on their phone to image a receipt, wherein item information and address information is extracted from the receipt using OCR techniques, and wherein the information is put into a website to request delivery). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is provided to a deliverer of McSweeney, with the system and method of a user requesting pickup and delivery of an item, wherein a user uploads a photograph of the item being picked up along with the location and time, and provides the information to the deliverer’s device of Gorlin, with the system and method of using a code identifier to validate a delivery, wherein the code is provided to all parties involved to verify the delivery of Parris, with the system and method of imaging an item for delivery, wherein an identifier for the item is determined and associated with the image in a database by a central server, wherein the information together is transmitted to a delivery device and recipient to confirm delivery of the item of Wilke, with the system and method of a user using a camera on their phone to image a receipt, wherein item information and address information is extracted from the receipt using OCR techniques, and wherein the information is put into a website to request delivery of Trandal.  By using a scanned receipt to identify items that 

With respect to claims 6 and 13, McSweeney/Gorlin/Parris/Wilke/Trandal discloses all of the limitations of claims 2, 5, 9, and 12 as stated above.  In addition, Trandal teaches:
Wherein uploading data from the at least one receipt further comprises optical character recognition of alpha-numeric characters on the at least one receipt, wherein at least part of the uploaded data is an address of a geographic purchase location of the at least one item, and wherein the address of the geographic purchase location of the at least one item is automatically identified as the first geographic location (See at least paragraphs 90, 92, 107, 118, 119, and 127 which describe a user using a camera on their phone to image a receipt, wherein item information and address information is extracted from the receipt using OCR techniques, and wherein the information is put into a website to request delivery). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is provided to a deliverer of McSweeney, with the system and method of a user requesting pickup and delivery of an item, wherein a user uploads a photograph of the item being picked up along with the location and time, and provides the information to the deliverer’s device of Gorlin, with the system and method of using a code identifier to validate a 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
29 November 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628